Exhibit AMENDED AND RESTATED BYLAWS OF IRONMOUNTAIN INCORPORATED (as adopted on March 5, 2009) ARTICLE I—OFFICE Section1.1.Registered Office.The registered office of the Corporation shall be located in the City of Wilmington, County of New Castle, State of Delaware and the name of the resident agent in charge thereof shall be Corporation Service Company. Section1.2.Other Offices.The Corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors (hereinafter referred to as the “Board of Directors” or the “Board”) may from time to time appoint or the business of the Corporation may require. Section1.3.
